                       IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                C.A. No. 3:20-cv-00L82-RJC

LEGRETTA F. CHEEK,

                  Plaintiff,

V

BANK OF AMERICA, N.A., JOE DOE,
GURSTEL LAW FIRM, P.C., WHITNEY M.
JACOBSON, JESSE VASSALLO LOPEZ,
BROCK & SCOTT, PLLC, BIRSHARI COOPER,

                  Defendants.



                  DEFENDANTS GURSTEL LAW FIRMO P'C'O
             WHITNEY M. JACOBSON AND JESSE VASSALLOLOPEZ
                   MOTION TO DISMISS THE COMPLAINT


       NOW COMES the Defendants Gurstel Law Firm, P.C., Whitney M. Jacobson and

Jesse Vassallo Lopez, by and through undersigned counsel, and hereby move this Court

for an order dismissing the Complaint in this action pursuant to the judicial common law

rules against claim splitting and under Rules l2(b)(2) and 12(b)(3) of the Federal Rules   of

Civil Procedure.

       As grounds for their Motion, the movants would show unto this honorable Court the

following:

             l.   Defendants Gurstel Law Firm, P.C., Whitney     M. Jacobson and Jesse
    Vassallo Lopez do not have sufficient contacts with the State of North Carolina to be




      Case 3:20-cv-00182-RJC-DSC Document 27 Filed 05/18/20 Page 1 of 4
subject to personal jurisdiction with this Court. Defendants move the Court to dismiss

the Complaint pursuant to Rule l2(b)(2) of the Federal Rules of Civil Procedure

       2. Plaintiff has brought   this lawsuit in the Western District of North Carolina,

however, pursuant to U.S.C. $ 1391 this judicial district is an improper venue for this

action. Defendants move the Court to dismiss the Complaint pursuant to Rule 12(b)(3)

of the Federal Rules of Civil Procedure

       3. Plaintiff has already filed a lawsuit   against Defendants in the United State

District Court for the Western District of North Carolina, Case No. 3:19-CV-00590-

FDW, that arises out of the same facts. With one suit already pending in federal court,

Plaintiff has no right to assert another action "on the same subject in the same court,

against the same defendant, at the same time. " Sensormatic Sec. Corp. v. Sensormatic

Elecs. Corp.,273 Fed. Appx. 256,265 (4th Cir. 2008). Accordingly, Defendants move

to dismiss the Complaint pursuant to Rule l2(bX6) of the Federal Rules of Civil

Procedure.

      4. As further basis for their Motions, Defendants      shall rely on the evidence,

arguments and authorities set forth in their Memorandum of Law, in addition to the

declarations of Defendants submitted in Case No. 3:19-CV'00590-FDW: Declaration

of Norman I. Taple [on behalf of Gurstel Law Firm] ECF No. 17, C.A. No. 3:20-cv-

00182-2C; Declaration of Whitney M. Jacobson, ECF No. 19, C.A. No. 3:20-cv-

00182-RIC; Declaration of Jesse Vassallo Lopez, ECF No. 20, C.A. No. 3:20-cv-

00182-RIC).



                                           2

  Case 3:20-cv-00182-RJC-DSC Document 27 Filed 05/18/20 Page 2 of 4
       WHEREFORE, Defendants Gurstel Law Firm, P.C., Whitney M. Jacobson and

Jesse Vassallo Lopez respectfully request that the Court grant   this Motion to Dismiss.

This the 18th day of May, 2020.




                                                SMITH DEBNAM NARRON DRAKE
                                                SAINTSING & MYERS LLP

                                                /s/ Caren D. Enloe
                                                Caren D. Enloe NC State Bar No. 17394
                                                P.O. Box 176010
                                                Raleigh, NC 27619-6010
                                                Telephone : 9 19-250-2000
                                                Facsimile: 919-250-2124

                                                Attorney for Defendants Gurstel Low
                                                Firm, P.C., Whitney M.Jacobson, Jesse
                                                Vassallo Lopez




                                            3

     Case 3:20-cv-00182-RJC-DSC Document 27 Filed 05/18/20 Page 3 of 4
                                    CERTIFICATE OF SERVICE


         I hereby certiS that on May 18, 2020,I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which         will automatically   send email   notification of

such   filing to the following attorneys of record:

         Tonya L. Urps
         McGuire Woods, LLP
         Fifth Third Center
         201 N. Tryon Street, Suite 3000
         Charlotte, NC 28202
         turps@mc guirewoods. com
         Counselfor Bank of America, N.A

         Alan M. Presel
         Brock & Scott, PLLC
         8757 Red Oak Blvd, Suite 150
         Charlotte, NC 28217
         Alan.presel@brockandscott. com
         Counsel for Brock & Scott, PLLC and Birshari Cooper

         I   also certifu that the foregoing document is being served this day on Plaintiff via First

Class Mail, postage pre-paid and via email.

         LeGretta F. Cheek
         113 Indian Trail Road, Suite 100
         Indian Trail, NC 28079
         Lcheek9167@aol.com



                                                      lsl CarenD. Enloe
                                                      Caren D. Enloe
                                                      SMITH DEBNAM NARRON DRAKE
                                                      SAINTSING & MYERS LLP
                                                      NC State Bar No. 1,7394
                                                      P.O. Box 176010
                                                      Raleigh, NC 27619-6010
                                                      Telephone: 919-250-2000
                                                      Facsimile: 919-250-2124

                                                      Counsel for Defendants Gurstel Law Firm,
                                                      P.C., Whitney M. Jacobson, Jesse Vassallo
                                                      Lopez.



        Case 3:20-cv-00182-RJC-DSC Document 27 Filed 05/18/20 Page 4 of 4
